DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the claim recites program means for controlling the operation of said system. (See line 4 and line 24 of the claim). The “means” is modified by functional language “for controlling” but is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. 
Regarding claim 1, the claim recites said system include means for recording in a memory space associated with the unique identifier. The “means” is modified by functional language “for recording” but is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. See Specification [0045].
Regarding claim 4, the claim recites program means for controlling the operation of said system. The “means” is modified by functional language “for controlling” but is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. 
Regarding claim 4, the claim recites said system include means for encrypting information associated with an identifier and for storing in a memory. The “means” is modified by functional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a couple formed by a unique identifier….” It is unclear what Applicant meant by “a couple formed by” in this limitation. For examination purposes, it is interpreted to mean that the unique identifier and password is given to the patient in order to access the secure session between the server and the patient’s computer. Appropriate clarification or correction is required.
Regarding claim 5, the claim recites “said method further comprising an initial step of communication between the practitioner and the patient of a material support comprising a unique identifier, corresponding to an identifier previously recorded in the server memory.” It is unclear what Applicant meant by this limitation. For examination purposes, it is interpreted to mean an initial step of communication between the practitioner and patient where the practitioner provides the material support. Appropriate clarification or correction is required.
Regarding claim 1 and claim 4, the claim limitation “program means for controlling the system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. After review of the specification, there does not appear to be any specific paragraphs detailing the specific programs that Applicant is using to control 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel (US 2003/0216940) in view of Stueckemann et al. (US 2013/0096938).
Regarding claim 1, Sobel discloses a system for obtaining a patient's informed consent including a server including a memory for recording a plurality of digital multimedia files and program means for controlling the operation of said system, so as to: (Sobel Figs. 1-3, 13 and corresponding text; [0004] discloses a computerized system for obtaining the consent of a patient [0007] discloses the system enabling multimedia information to be viewed by the patient to be monitored [0009] discloses the system embodied in a computer readable media having instructions for carrying out the invention)
establish a computer session between a patient's computer equipment equipped with a browser and said server, (Sobel [0027] discloses the patient accesses a specified website using their computer and then prompted to enter an access code or password [0061] discloses that once the patient accesses the website for the viewing session the system server tracks the patient and what they viewed and for how long)
command the transmission of the digital multimedia files to the patient's computer equipment, (Sobel [0030] discloses that the system presents to the patient visual presentations regarding their procedure to be performed, risks, benefits, alternatives, and other information they need to know in order to make an informed decision [0053] discloses the system presents to the patient multimedia presentations
record at least one piece of information concerning the opening of a session between the patient's computer equipment and the server, as well as information transmitted by the patient's computer equipment via a digital form, (Sobel [0061] discloses that from the moment the patient access the website the server tracks the patient’s viewing session and logs and time stamps events from their session [0073] discloses that the patient uses the access code with their social security number to 
a couple formed by a unique identifier and a password corresponding to the digital information previously stored in a memory of said server, for activating the step of opening a secure session between the server and computer equipment (Sobel [0027] discloses during an office visit with the doctor, the patient is provided an access code/password to securely access the web based system from their computer)
wherein said program means for controlling the operation of the system include means for recording in a memory space associated with the unique identifier used for opening the secure session time-stamped information relating to the processing of digital multimedia files on the computer equipment corresponding to said secure session. (Sobel [0027] discloses the patient accesses a specified website using their computer and then prompted to enter an access code or password for a secure viewing session [0073] discloses that the patient uses the access code with their social security number to log into the system which the system verifies [0061] discloses time stamping events from the patient’s viewing session and storing events from their sessions from the moment they access the system)
Sobel does not appear to explicitly disclose support materials with areas for information, patient signature, and provider signature. However Stueckemann teaches it is old and well-known in the art of patient consent to have:
a plurality of material supports each having an identical information area, a patient signature area, a signature area for the practitioner (Stueckemann Figs. 55, 57, 58 and corresponding text;  Fig. 55 shows drug consent form with information area. Fig. 57 also shows the information you are giving consent for, an area for the patient’s signature, an area for the practitioner’s signature;  Fig. 58 shows an area for a unique identifier and password in order to attach the signature [0190] teaches that a user’s credentials and password will be needed to be reentered in order to add a signature to the form)
“A process for obtaining prior authorization for a prescription product or service is inconvenient, time consuming, and requires numerous people to process and transfer the necessary paperwork as well as 
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the computerized consent system of Sobel to incorporate a signature area for each of the patient and provider as well as an information location as taught by Stueckemann. Having a way for all the information to be in one location and to have both parties sign the form online takes out a lot of the hassle of getting the paperwork to the right people to sign. 
Regarding claim 4, Sobel-Stueckemann teaches the system for collecting a patient's informed consent according to claim 1, and Sobel further discloses wherein said program means for controlling the operation of the system include means for encrypting information associated with an identifier and for storing in a memory, at the end of a session, time-stamped information in an encrypted form only. (Sobel [0076] discloses the server giving an encryption key that corresponds to the patient and their data [0079] discloses that the data collected about the patient is stored in an encrypted manner)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sobel-Stueckemann in view of Lockwood et al. (US 5248280). 
Regarding claim 2, Sobel-Stueckemann teaches the system for collecting a patient's informed consent according to claim 1, but does not appear to explicitly teach a prescription book with a plurality of detachable sheets. However, Lockwood teaches it is old and well-known in the art of prescription pads to have: 
a prescription book containing a plurality of detachable sheets (Lockwood Figs. 5-6; Col. 1 Ln. 49-57 teaches a prescription pad containing a plurality of sheets that can be removed from the base member; Col. 2 Ln. 45-50 teaches the sheets can be removed after the doctor’s writes the prescription on them)
“[A] prescription pad which serves to carry stacked sets of prescription forms affording copies through the use of carbonless paper.” Col. 1 Ln. 59-61. 
Therefore, it would have been obvious to one of ordinary skill in the art of prescription pads, before the effective filing date of the claimed invention, to modify the consent system of Sobel-Stueckemann, as modified above, to incorporate a prescription book with a plurality of detachable sheets . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sobel-Stueckemann-Lockwood in view of Menon et al. (NPL 2012).  
Regarding claim 3, Sobel-Stueckemann-Lockwood teaches the system for collecting a patient's informed consent according to claim 2, and Lockwood further teaches:
wherein said detachable sheets form pairs of sheets bearing the same information (Lockwood Col. 3 Ln. 62 to Col. 4 Ln. 15 teaches after the doctor writes the prescription on the form it includes an original and identical copies with the original going to the patient and the doctor retains the copy for his file record)
Sobel-Stueckemann-Lockwood does not appear to explicitly teach the sheets having a unique identifier. However, Menon teaches it is old and well-known in the art of prescription pads to have:
an unique identifier on the prescription form (Menon Pgs. 3 and 6 teach prescription pads having serial numbers printed on the prescription form) 
Having serial numbers printed on prescription forms is a security feature that can be included in the prescription form to make it tamper-resistant. See Menon Pg. 6.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the consent system of Sobel-Stueckemann-Lockwood, as modified above, to incorporate unique identifiers on the form as taught by Menon. Having an identifier on the pair of sheets allows for security measures to be in place to fight against counterfeit forms.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel-Stueckemann-Lockwood-Menon.
Regarding claim 5, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons. Additionally, Sobel further discloses:
an initial step of communication between the practitioner and the patient and the doctor providing a material support (Sobel [0027] discloses during an office visit with the doctor, the 
an identifier previously recorded in the server memory (Sobel [0072] discloses the access code being generated for the patient while they are at the medical practice and it is a random string of numbers and is tied to their personal data [0073] the system sends the code to the back end and it is later used to verify the code when the patient attempts to access the system the back end does other recording such as patient click stream {construed as the identifier previously recorded in memory})
And Stueckemann further teaches:
material support signed by each of the parties (Stueckemann Fig. 59 shows the consent form signed by both of the parties)
Sobel-Stueckemann do not appear to explicitly teach both parties keeping a copy of the material. However, Lockwood teaches it is old and well-known in the art of prescription pads to have: 
the practitioner and the patient each keeping a copy of said material support (Lockwood Col. 3 Ln. 62 to Col. 4 Ln. 15 teaches after the doctor writes the prescription on the form it includes an original and identical copies with the original going to the patient and the doctor retains the copy for his file record)
“[A] prescription pad which serves to carry stacked sets of prescription forms affording copies through the use of carbonless paper.” Col. 1 Ln. 59-61. 
Therefore, it would have been obvious to one of ordinary skill in the art of prescription pads, before the effective filing date of the claimed invention, to modify the consent system of Sobel-Stueckemann, as modified above, to incorporate a prescription book with a plurality of detachable sheets as taught by Lockwood. The use of a prescription book with detachable sheets allows for instant copies to be made of the consent forms before the patient leaves the doctor’s office.
Sobel-Stueckemann-Lockwood do not appear to explicitly teach having a unique identifier. However, Menon teaches it is old and well-known in the art of prescription pads to have:
the material support comprising a unique identifier, (Menon Pgs. 3 and 6 teach prescription pads having serial numbers printed on the prescription form)

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the consent system of Sobel-Stueckemann-Lockwood, as modified above, to incorporate unique identifiers on the form as taught by Menon. Having an identifier on the pair of sheets allows for security measures to be in place to fight against counterfeit forms.
Regarding claim 6, Sobel-Stueckemann-Lockwood-Menon teaches the method for collecting a patient's informed consent according to claim 5, and Sobel further discloses wherein said program means for controlling the operation of the system include means for encrypting information associated with an identifier and for recording in a memory, at the end of a session, time-stamped information in an encrypted form only. (Sobel [0076] discloses the server giving an encryption key that corresponds to the patient and their data [0079] discloses that the data collected about the patient is stored in an encrypted manner).
Regarding claim 7, Sobel-Stueckemann-Lockwood-Menon teaches the method for collecting a patient's informed consent according to claim 5, and Sobel further discloses transmitting an activated digital form after the transmission of the multimedia digital files corresponding to the medical procedure requiring the informed consent, said digital form comprising means for entering information provided by the patient and recorded in the memory in relation to said unique identifier of the patient. (Sobel [0061] discloses transmitting questions to the patient after sending them the digital files for viewing to see if they have mastered the information and to solicit feedback [0062] discloses that the questions posed to the patient about the materials on the procedure can help determine if the patient viewed the presentation and is able to make an informed decision [0061] discloses time stamping events from the patient’s viewing session and storing events from their sessions from the moment they access the system [0073] discloses that the patient uses the access code with their social security number to log into the system which the system verifies).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686           

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686